Exhibit 10.8

 

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This is an Amendment (the “Amendment”), dated March 12, 2015, to that certain
Employment Agreement dated as of October 25, 2007, as amended (the “Agreement”),
by and between MeetMe, Inc., a Delaware corporation (the “Company”), and John
Abbott (the “Employee”).

 

WHEREAS, the Company wishes to continue to retain Employee’s services as
Chairman of the Board of Directors of the Company (the “Board”).

 

NOW, THEREFORE, in consideration of the obligations and covenants herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Employee hereby agree as follows:

 

1.      On March 11, 2015, the parties entered into an amendment of the
Agreement (the “March 11 Amendment”) that related to the subject matter hereof. 
The March 11 Amendment is hereby terminated and replaced in its entirety with
this Amendment.

 

2.      The Agreement is hereby amended as follows: The last sentence of Section
7b(ii) is hereby deleted and replaced with the following:

 

In addition, Employee will have the right to exercise all such options for a
period of two (2) years following the date upon which Employee ceases to be
Chairman of the Board, provided, however, that the Employee may not exercise any
option after its expiration date, even if said expiration date occurs prior to
the termination of the aforementioned two (2) year period.

 

3.           The Company hereby represents that it has the authority to enter
into this Amendment and has received all required approvals including approval
of the Company’s Compensation Committee.

 

4.           In the event of any conflict between the Agreement and this
Amendment, the terms as contained in this Amendment shall control. In all other
respects the Agreement is hereby ratified and confirmed.

 

5.           This Amendment may be executed in one or more counterparts, each of
which shall be deemed to be one and the same agreement. Facsimile signatures
shall be treated in all respects and for all purposes as originals.

 

6.           In all other respects, the Agreement and all Stock Option
Agreements with the Employee are ratified and conformed between the Company and
the Employee shall be amended in the same manner as the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

MEETME, INC.

 

 

__________________________

Frederic Beckley

General Counsel & EVP Business Affairs

 

 

__________________________

JOHN ABBOTT

 